UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1128


NATHANIEL M. COSTLEY, SR.,

                    Plaintiff - Appellant,

             v.

CHRISTINA STEINER; CITY OF WESTMINSTER; WESTMINSTER CITY
POLICE DEPARTMENT; THOMAS KOWALCZYK, Officer; PATRICIA
PARKS, Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell III, District Judge. (1:16-cv-01447-GLR)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel M. Costley, Sr., Appellant Pro Se. Alan H. Silverberg, SUMMERFIELD,
WILLEN, SILVERBERG & LIMSKY LLC, Baltimore, Maryland; Ernest I. Cornbrooks,
IV, KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel M. Costley, Sr., appeals the district court’s orders denying relief on his

complaint in which he asserted claims pursuant to 42 U.S.C. § 1983 (2012) and state law.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Costley v. Steiner, No. 1:16-cv-01447-GLR (D. Md.

Jan. 4, 2017 & Jan. 26, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                            2